Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on August 6, 2019.  Claims 1-20 are pending.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites the limitation “the speed adjustment operation is performed by the driver again”.  Claim 8 is dependent on claim 1.  Claim 1 does not perform the speed adjustment operation so it cannot be performed “again”.  
Claim 12 is objected to because of the following informalities:
Claim 12 recites the limitation “when to be stabilization of a headway distance”.  This may be intended as “when to stabilize a headway distance”.  
Claim 13 is objected to because of the following informalities:
Claim 13 recites the limitation “when to be stabilization of the headway distance”.  This may be intended as “when to stabilize the headway distance”.
Claim 15 is objected to because of the following informalities:
Claim 15 recites the limitation “when to be stabilization of the headway distance”.  This may be intended as “when to stabilize the headway distance”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "it" in “it is required by the driver”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear, and therefore indefinite, what “it” refers to in the claim.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “relative speed measurement device” and “travelling operation device” in claim 3, “front vehicle detection device”, “headway distance recognition device” and “vehicle speed measurement device in claim 10, and “traveling operation device” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea of following a vehicle at a distance, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mental process.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 Revised Patent Subject Matter Eligibility Guidance for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-11 are directed to a system, and claims 12-20 method.  These are a “machine” or “process”.  Thus, each of these claims falls within one of the four statutory categories.

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 

An optimum headway distance setting system for maintaining a distance between a vehicle and a front vehicle which is traveling in front of the vehicle, the optimum headway distance setting system comprising: 
a controller of controlling a traveling of the vehicle and configured to detect the front vehicle, and in a response that a relative speed between the vehicle and the front vehicle is within a predetermined speed without a speed adjustment operation from a driver, to set a headway distance between the vehicle and the front vehicle as an optimum headway distance according to a traveling propensity of the driver.
The basic elements of claim 1 are detecting a vehicle, checking the relative speed and following the vehicle at the same distance, as claimed.  These steps describe the concept of following behind a vehicle, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of following behind a vehicle is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “controller”.    
In the Specification, the “controller” is never defined or even mentioned.  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
  Save for the recitation of generic computer components, these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas-the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v, Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Bev. Group v, SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPG2d 1681, 1702 (Fed. Cir. 2015)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Dependent claims 2-11 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation. 
Accordingly, claims 1-11 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 12 is comparable to claim 1 with the same elements recited as a method claim.
Claim 12 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 13-20 are similar to claims 2-11 and are rejected for the same reasoning as the rejection of claims 2-11.   

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for detecting a vehicle, checking the relative speed and following the vehicle at the same distance, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “controller”.    
In the Specification, the “controller” is not defined or even mentioned.  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
The data is not utilized by the vehicle or incorporated into operation of a vehicle or a vehicle control system.
Claims 2-20 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of a “controller” is understood to be generic computer equipment.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shirai, U.S. Patent 7,576,838 B2 (2009).
As to claim 1, Shirai discloses an optimum headway distance setting system for maintaining a distance between a vehicle and a front vehicle which is traveling in front of the vehicle, the optimum headway distance setting system comprising: 
a controller of controlling a traveling of the vehicle and configured to detect the front vehicle, and in a response that a relative speed between the vehicle and the front vehicle is within a predetermined speed without a speed adjustment operation from a driver, to set a headway distance between the vehicle and the front vehicle as an optimum headway distance according to a traveling propensity of the driver (Column 4, Lines 51-62, Figure 17).
As to claim 2, Shirai discloses the optimum headway distance setting system of claim 1, and further discloses wherein the controller is configured to control the traveling of the vehicle to maintain the optimum headway distance (Column 1, Lines 20-30).
As to claim 3, Shirai discloses the optimum headway distance setting system of claim 2, and further discloses including: a relative speed measurement device configured for detecting the relative speed between the vehicle and the front vehicle (Column 2, Line 42-Column 3, Line 4); and 
a traveling operation device configured for operating a vehicle speed by the driver (Column 4, Lines 30-50, Figure 1, speed sensor 19), 
wherein in a response that it is detected from the relative speed measurement device that the relative speed between the vehicle and the front vehicle is within the predetermined speed without an operation of the traveling operation device, the controller is configured to set the headway distance as the optimum headway distance (Column 4, Lines 51-62, Figure 17).
As to claim 4, Shirai discloses the optimum headway distance setting system of claim 1, and further discloses wherein the optimum headway distance is reset as a new value every time in which the relative speed between the vehicle and the front vehicle is within the predetermined speed without the speed adjustment operation from the driver (Column 4, Lines 51-62, Figure 17).
As to claim 5, Shirai discloses the optimum headway distance setting system of claim 2, and further discloses wherein in a response that a cruise control is operated, the controller is configured to detect the front vehicle, and then in a response that the relative speed between the vehicle and the front vehicle is within the predetermined speed without an acceleration operation from the driver, to set the headway distance between the vehicle and the front vehicle as the optimum headway distance, and to control so that the cruise control is operated while the vehicle follows the front vehicle to maintain the optimum headway distance (Column 4, Lines 51-62, Figure 17).
As to claim 10, Shirai discloses the optimum headway distance setting system of claim 1, and further discloses further including: a front vehicle detection device mounted in the vehicle and configured for detecting the front vehicle (Figure 1, scanner 13, Column 4, Lines 17-62); 
a headway distance recognition device configured for detecting the distance between the vehicle and the front vehicle (Column 4, Lines 17-62); and 
a vehicle speed measurement device configured for measuring a vehicle speed of the vehicle (Figure 1, speed sensor 19, Column 4, Lines 17-62).
As to claim 11, Shirai discloses the optimum headway distance setting system of claim 1, and further discloses wherein the predetermined speed is from -1km/h to 1km/h (Column 9, Lines 16-20).
As to claim 12, Shirai discloses an optimum headway distance setting method, including: 
determining, by a controller, when to stop a speed adjustment operation for a vehicle by a driver of the vehicle while a front vehicle which is traveling in front of the vehicle is detected by the controller  (Column 4, Lines 51-62, Figure 17); 
determining, by the controller, when to be stabilization of a headway distance between the vehicle and the front vehicle in a response that the speed adjustment operation for the vehicle is stopped by the controller  (Column 4, Lines 51-62, Figure 17); and 
setting by the controller, an optimum headway distance configured to set the stabilized headway distance as the optimum headway distance, according to a traveling propensity of the driver by the controller, and to store the optimum headway distance in the controller (Column 4, Lines 51-62, Figure 17).
As to claim 13, Shirai discloses the optimum headway distance setting method of claim 12, and further discloses wherein in a response that the vehicle is traveling, the determining of when to stop the speed adjustment operation and the determining of when to be stabilization of the headway distance are repeatedly performed, (Column 11, Lines 39-58, Figure 9) and 
wherein the optimum headway distance is reset as a new value every time in which the headway distance between the vehicle and the front vehicle is stabilized without an operation of a traveling operation device (Column 4, Lines 51-62, Figure 17).
As to claim 14, Shirai discloses the optimum headway distance setting method of claim 12, and further discloses further including, after the setting of the optimum headway distance, maintaining the optimum headway distance configured to control the traveling of the vehicle to maintain the optimum headway distance with the front vehicle by the controller (Column 1, Lines 20-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8, and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shirai, U.S. Patent 7,576,838 B2 (2009) in view of Kobayashi et al., U.S. Patent 6,769,504 B2 (2004).
As to claim 6, Shirai discloses the optimum headway distance setting system of claim 5.  Shirai does not disclose a speed lower than a predetermined speed, as claimed.
Kobayashi et al. discloses wherein the controller is configured to control the traveling of the vehicle so that the vehicle follows the front vehicle while maintaining the optimum headway distance in a response that the front vehicle is traveling at a speed lower than a predetermined speed set by the cruise control (Column 3, Lines 44-50, Column 4, Lines 1-12).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 5, as disclosed by Shirai, with the use of a predetermined speed, as claimed, as disclosed by Kobayashi et al., to determine if the front vehicle is driving a safe speed and not going faster than the driver would like to follow, allowing for a safer and more comfortable control.
As to claim 8, Shirai discloses the optimum headway distance setting system of claim 1.  Shirai does not disclose speed adjustment operation, as claimed.
Kobayashi et al. discloses wherein the controller is configured to release the optimum headway distance in a response that the speed adjustment operation is performed by the driver again while controlling the traveling of the vehicle with the optimum headway distance (Figure 3, Step S105, Column 4, Lines 18-31).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Shirai, with the use of a release of the optimum headway distance, as claimed, as disclosed by Kobayashi et al., to stop the adaptive cruise control when the driver operates the speed adjustment operation, as claimed, indicating that the driver wants to change the speed setting and does not want to continue the speed, following the driver’s desire. 
As to claim 16, Shirai discloses the optimum headway distance setting method of claim 14.  Shirai does not disclose speed adjustment operation, as claimed.  
Kobayashi et al. discloses further including: after the maintaining of the optimum headway distance has been performed, determining when to perform the speed adjustment operation for the vehicle by the driver of the vehicle by the controller (Column 4, Lines 18-31); and 
releasing the optimum headway distance in a response that it is determined by the controller that the speed adjustment operation from the driver has been performed (Column 4, Lines 18-31).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 14, as disclosed by Shirai, with the use of a release of the optimum headway distance, as claimed, as disclosed by Kobayashi et al., to stop the adaptive cruise control when the driver operates the speed adjustment operation, as claimed, indicating that the driver wants to change the speed setting and does not want to continue the speed, following the driver’s desire. 
As to claim 17, Shirai, as modified by Kobayashi et al., discloses the optimum headway distance setting method of claim 16.  Shirai further discloses wherein the detecting of the front vehicle to the releasing the optimum headway distance are repeatedly performed while the vehicle is traveling (Column 11, Lines 39-58, Figure 9).
As to claim 18, Shirai discloses the optimum headway distance setting method of claim 12.  Shirai does not disclose determining to start an operation, as claimed.
Kobyashi et al. discloses wherein before the detecting of the front vehicle, determining when to start an operation of determining when it has been required from the driver to control traveling of the vehicle by setting the optimum headway distance (Figure 3, Column 6, Lines 28-45).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 12, as disclosed by Shirai, with the use of determining to start an operation, as claimed, as disclosed by Kobayashi et al., to receive the indication of the driver to begin speed control by the method, allowing the driver a safer operation, following the driver’s desire. 
As to claim 19, Shirai, as modified by Kobayashi et al., discloses the optimum headway distance setting method of claim 18. 
Shirai further discloses 
wherein the detecting of the front vehicle is configured to detect the front vehicle (Column 4, Lines 51-62, Figure 17), 
wherein the determining of when to stop the speed adjustment operation is configured to determine that an acceleration operation has been stopped, and then in a response that the vehicle is traveling for a predetermined time or with a predetermined distance in a state in which a relative speed between the vehicle and the front vehicle is within a predetermined speed in the determining of when to be stabilization of the headway distance, the setting of the optimum headway distance is configured to set the headway distance between the vehicle and the front vehicle as the optimum headway distance (Column 4, Lines 51-62, Figure 17), and 
wherein the maintaining of the optimum headway distance is configured to control so that the cruise control is operated while the vehicle follows the front vehicle while maintaining the optimum headway distance (Column 1, Lines 20-30).
Kobayashi et al. discloses wherein the determining of when to start the operation is configured to determine that a cruise control has been activated (Figure 3, Column 6, Lines 28-45).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 18, as disclosed by Shirai, as modified by Kobayashi et al., with the use of a determination that a cruise control has been activated, as claimed, as disclosed by Kobayashi et al., to start the adaptive cruise control when the driver operates the cruise control, as claimed, indicating that the driver wants to utilize the speed control, following the driver’s desire. 

Claims 7 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shirai, U.S. Patent 7,576,838 B2 (2009) in view of Sekine et al., U.S. Patent 9,162,677 B2 (2015).
As to claim 7, Shirai discloses the optimum headway distance setting system of claim 2.  Shirai does not disclose regenerative braking, as claimed.
Sekine et al. discloses wherein in a response that regenerative braking is operated upon deceleration of the vehicle, the controller is configured to detect the front vehicle, and then in a response that the relative speed between the vehicle and the front vehicle is within the predetermined speed without a deceleration operation from the driver, to set the headway distance between the vehicle and the front vehicle as the optimum headway distance, and to control so that the regenerative braking is operated while the vehicle follows the front vehicle to maintain the optimum headway distance (Column 23, Line 51 – Column 24, Line 10).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 2, as disclosed by Shirai, with the use of regenerative braking, as claimed, as disclosed by Sekine et al., to slow the vehicle to the desired speed, yet generating energy for use in the vehicle, allowing for greater efficiency in operations.
As to claim 15, Shirai discloses the optimum headway distance setting method of claim 12.  Shirai does not disclose a stabilization, as claimed.  
Sekine et al. discloses wherein the determining of when to be stabilization of the headway distance is configured to determine that the headway distance has been stabilized in a response that a state in which a relative speed between the vehicle and the front vehicle is within a predetermined speed is maintained for a predetermined time or with a predetermined distance (Column 25, Lines 14-41).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 12, as disclosed by Shirai, with the use of a stabilization, as claimed, as disclosed by Sekine et al., to determine the speed matching to the front vehicle was complete by staying in the range for a time or a distance, confirming the desired following of the front vehicle.
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shirai, U.S. Patent 7,576,838 B2 (2009), as modified by Kobayashi et al., U.S. Patent 6,769,504 B2 (2004), as applied to claim 18 above, and further in view of Sekine et al., U.S. Patent 9,162,677 B2 (2015).
As to claim 20, Shirai, as modified by Kobayashi et al., discloses the optimum headway distance setting method of claim 18.  
Shirai discloses 
wherein the detecting of the front vehicle is configured to detect the front vehicle (Column 4, Lines 51-62, Figure 17), 
wherein the determining of when to stop the speed adjustment operation is configured to determine that a deceleration operation has been stopped by the driver, and then in a response that the vehicle is traveling for a predetermined time or with a predetermined distance in a state in which a relative speed between the vehicle and the front vehicle is within a predetermined speed in the determining of when to be stabilization of the headway distance, the setting of the optimum headway distance is configured to set the headway distance between the vehicle and the front vehicle as the optimum headway distance (Column 4, Lines 51-62, Figure 17).
Shirai does not disclose a regenerative braking, as claimed. 
Sekine et al. discloses wherein the determining of when to start the operation is configured to determine that a regenerative braking has been activated (Column 23, Line 51 – Column 24, Line 10)
and wherein the maintaining of the optimum headway distance is configured to control so that the regenerative braking is operated while the vehicle follows the front vehicle while maintaining the optimum headway distance (Column 23, Line 51 – Column 24, Line 10).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 18, as disclosed by Shirai, as modified by Kobayashi et al., with the use of regenerative braking, as claimed, as disclosed by Sekine et al., to slow the vehicle to the desired speed, yet generating energy for use in the vehicle, allowing for greater efficiency in operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663